Citation Nr: 1532536	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-26 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left lower extremity radiculopathy claimed to have arisen from a delay in VA medical treatment.

2.   Entitlement to service connection for residuals of injury to the back.

3.  Entitlement to service connection for residuals of injury to both wrists.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.  

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of May 2013 and June 2014.  The Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2015.


FINDINGS OF FACT

1.  The Veteran has no additional disability involving his lower extremities as a result of VA care, or as a result of delay in scheduling an epidural shot.  

2.  Neither bilateral carpal tunnel syndrome nor arthritis of the wrists and lumbar spine had their inception during service or for many years thereafter, and the more persuasive evidence indicates these conditions are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left lower extremity radiculopathy have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2014).

2.  Service connection for residuals of injury to the wrists and lumbar spine is not warranted.  38 U.S.C.A § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran regarding his § 1151 claim was satisfied prior to the initial RO decision in a March 2012 letter.  The duty to notify him as to his service connection claims was satisfied prior to the initial RO decision in letters mailed in March and April 2013.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, Social Security records, private medical treatment records, VA medical records, and the Veteran's own contentions.  

During the April 2015 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence to support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

A VA medical examination with records review and opinion was provided in August 2013.  The VA opinion was factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   A VA medical opinion based upon a review of the Veteran's medical records was obtained in May 2014.  Again, the resulting opinion was factually informed, medically competent and responsive to the issue.  Barr. 

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis--§ 1151

The Veteran essentially contends that his left lower extremity radiculopathy was caused by the VA's delay in providing an epidural shot.  He asserts that when he was transitioning to VA medical care, after registering into the VA healthcare system in May 2011, he called in June 2012 to request that they give him an epidural shot, as he had been receiving such shots from a private care provider.  In a July 2014 statement, he asserted that he called for an appointment to get an epidural shot in June 2012, but that after waiting for appointments, referrals, testing, including X-rays, a magnetic resonance imaging test, and an electromyograph test, he did not get the shot until October 2012.  He calls the wait time unacceptable, and notes that he was in great pain for several months.  He says the pain was so intense he could not sleep, that he lost weight due to the pain, and that his foot and lower leg developed numbness during this time.  He provided credible testimony to the same effect during the April 2015 hearing.  

Following a May 2014 review of the Veteran's VA treatment records, as well as other records in his claims file, a VA reviewer determined that the Veteran underwent appropriate treatment and care based upon the clinical and laboratory evaluations by VA specialists in the fields of orthopedics and pain management.  The reviewer concluded that the Veteran's current symptoms of lower extremity radiculopathy or neuropathy were less likely to have been caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.   

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence must be distinguished from weight and credibility that are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, although the Veteran's statements are deemed credible and truthful; the extent of his medical knowledge limits the probative value of his assertions, as he is not shown to possess the requisite medical expertise.   

Initially in reviewing the Veteran's assertions, we acknowledge that he experienced pain related to radiculopathy for a period of several months between his initial request for an appointment in June and the epidural he received in October.  It appears this pain was so severe as to be debilitating during at least a portion of this time.  The Board sympathizes with his pain and frustration.  It is important to clarify, however, that the pain is a symptom of his spinal radiculopathy.  Although the epidural shot blocks the pain, it does not alleviate or affect the radiculopathy itself.  In other words, the epidural shot only alleviates the pain and does not cure or treat the cause of the pain in any way.  Pain alone cannot be compensable in the absence of proof of a disease or injury to which the current pain can be connected by medical evidence.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  Although this case involved service connection rather than § 1151, it may be applied by analogy to this context.

The Veteran has not pointed to any additional disability related to the wait time he experienced before getting the epidural shot.  In fact, the medical evidence, both VA and private, is to the effect that he has radiculopathy, which causes pain and occasional numbness in the nerve distribution.  According to private medical records, he had complained of numbness prior to the year 2012, therefore that symptom was present before he entered the VA medical system.  The evidence simply does not show, that the Veteran has any additional disability involving his lower extremities, which accrued during the period of time between June and October of 2012.  When comparing his condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment, the only difference is an alleviation of pain.  He still had radiculopathy after the epidural.  The extent and severity of the radiculopathy remained the same; it was simply his pain that was lessened/alleviated.

A March 2014 opinion from a physician is as follows:  

I am writing this letter at the request of [the Veteran] who is submitting a claim in regard to this ongoing neurological problems.  It seems this claim is related to not aggressive enough or inadequate care from the VA.  In review of the record of care as provided by the Veteran it appears that he now has permanent numbness or neuropathy in his foot.  In my professional opinion it is more likely than not that this permanent neuropathy was caused from delayed or inadequate care from the VA as described by the Veteran.  I have not reviewed his medical records from the VA.

Attached to the written opinion are several pages of chiropractic records, which reflect chiropractic treatment in March, April, May, and September of 2012.  The Board cannot accept this opinion as dispositive of, or even particularly helpful to, this claim.  It does not appear that the author was fully-informed, or informed at all, as to the fact that the Veteran had numbness as a symptom of radiculopathy prior to 2012, and prior to entering into the VA medical system.  Additionally, the author does not identify how delayed or inadequate care could have caused or worsened the numbness.  Furthermore, the author did not review the Veteran's VA medical records which lessens the probative weight of his opinion even further.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This opinion is not informed by the medical evidence and is less than thorough, containing no details supporting the conclusion presented.  

The Board concludes that the Veteran's VA physicians were prudent in investigating the cause(s) of his pain before administering a remedy which may be medically routine at this point in time, but nevertheless involves inserting a needle into the area of the Veteran's spinal column and injecting a steroid, with potentially significant and deleterious consequences, if not done carefully and properly.  It is unfortunate that this process of testing and scheduling appointments took a period of time, and we do hope that the process is speeded the next time he requires this procedure, since he is now an established patient with this VA facility and these physicians.  However, this period of time did not equate to malpractice, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical care providers.  And most importantly, it did not cause any additional disability to the Veteran.  While we acknowledge his argument that perhaps he should have been informed of the availability of emergency treatment if needed, that would not be the basis for a grant of benefits.  The preponderance of the evidence is against the claim and the appeal is denied.

Analysis-service connection

The Veteran contends that his low back problems and wrist problems were initially caused by onerous push-ups he was required to perform in basic training.  During the hearing and in written statements, he described being required to hold a push-up position with his arms extended for lengthy periods of time, and also being required to hold the push-up position with a single arm, while performing various tasks with his other arm and hand.  He went through basic training in March and April 1969.  His service treatment records are entirely negative for complaints, treatment, or other findings involving his wrists and back. 

The medical evidence currently reflects some degenerative joint disease with radiculopathy in his low back.  Additionally, he has bilateral wrist impairment including degenerative joint disease and former carpal tunnel syndrome, which has been surgically corrected in both wrists, following operations in November 2007 and December 2010.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The question in this case therefore is whether the currently-shown degenerative joint disease affecting his low back and wrists, and the surgically-corrected carpal tunnel syndrome were caused wholly or in part by the push-ups he was required to do in basic training more than forty years ago.  

The VA has accepted the Veteran's descriptions of the push-ups he was required to perform, and the undersigned likewise observes that his hearing testimony on the subject was credible.  The Veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Evidence obtained from the Social Security Administration reveals that the Veteran retired from his job with a local communications firm at age 55, after more than thirty years with that company.  Shortly after that, he applied for and was awarded Social Security disability benefits predicated upon knee problems and lumbar disc disease.  

The Veteran has submitted multiple pieces of evidence in support of his claims.  

A March 2013 opinion from his physical therapist is to the effect that the therapist attributes the Veteran's degenerative spine disease, hypertrophy of his lumbar facet joints, and spinal stenosis to the pushups during service, as "any activity that would have put excessive forces on his lumbar spine into extension could have contributed to facet joint hypertrophy resulting in his current condition."

A May 2013 letter from one of the Veteran's treating physicians again details the nature and extent of the required push-ups in service and reflects the physician's opinion that the "repeated training exercises were more likely than not a contributing factor to the pain and condition in his wrists and back today."

A May 2013 physical therapy record reflects that most of the Veteran's back pain seems to have started since 2004.

A July 2013 medical opinion from the surgeon who performed the Veteran's carpal tunnel release surgeries is to the effect that based upon the Veteran's history of push-ups in service, the development of his wrist arthritis is more likely than not related to these push-ups.  

In August 2013, the Veteran was provided with a VA clinical examination.  In addition, his file was forwarded to the VA physician/examiner for review and an informed opinion.  The examiner noted that in addition to a clinical examination of the Veteran, he had reviewed his written lay statements and the testimony he provided during a July 2013 RO hearing, as well as the private medical treatment records and opinions of record.  The examiner's discussion and conclusions are helpful and thorough and are therefore reported in full here:  

Veteran reported he noticed his wrist conditions when he started to work for the communications company during installation of phone instruments, jacks and etc. where he chronically used a screwdriver.  Reports he would switch hands back and forth due to development of aching and tingling.  Veteran reports he had surgery for carpal tunnel syndrome in the 2000's on the right and in 2010 on the left.  Records note right carpal tunnel release in 11/2007 (~35 years after service) and left carpal tunnel release including left ulnar nerve transposition at the elbow in 12/2010 (~40 years after service).  

X-rays of the wrists note arthritis bilaterally.  

Veteran reports he worked for the phone company for over thirty years.  Veteran reports playing softball during active service (after the claimed incident) and after active service without acute problems with his back.  Veteran reports he golfed throughout the years without also acute problems with his back. 

The medical literature supports that carpal tunnel syndrome may be caused by making the same hand and wrist motion over and over (National Center for Biotechnology Information, U.S. National Library of Medicine).  Veteran describes his work at the phone company as consistent with an occupation for the development of carpal tunnel syndrome.  Veteran's requirement to do pushups during active duty is inconsistent with development of carpal tunnel syndrome as he had no complaints for 3 years during service nor immediately after service. 

In addition, Veteran's development of degenerative arthritis of the hands and wrists is also consistent with an occupation requiring frequent use of the hands, namely his job at the phone company.  In fact,  Veteran not only developed arthritis of the hands but also multiple other joints.  Also the records note  Veteran did other labor work throughout the years including roofing.  Review of the records confirms that this  Veteran has diffuse degenerative arthritis which also would be consistent with his labor jobs and inconsistent with doing pushups during active duty.

Review of the [service treatment records] from 1969-1973 were silent for wrist or hand problems.  Report of Medical Examination March of 1971 was silent for hand or wrist problems. Report of Medical History of September 1971 as a NESEP Applicant was silent for hand or wrist problems and Veteran reports, "I'm in good health."  Separation exam of 1/1973 was silent for wrist or hand problems and Veteran again reports, "I am in good physical condition."  

In addition, records of 11/2005 (~35 years after service) note [electromyograph] studies showing mild right and mild left carpal tunnel syndrome suggesting onset of carpal tunnel syndrome in the recent past. 

With regards to Veteran's back condition,  Veteran claims his back condition as secondary to doing pushups during active duty service. Veteran reports during active duty he played softball without back complications.  He also reports playing softball after active service, again without complications.  Reports he has played golf throughout the years without significant problems.  Records also note history of roofing.  In my opinion, the condition of his back is consistent with the normal aging process as the records support this Veteran has diffuse degenerative disease in other joints as well.  

Veteran's labor job at the phone company, softball and golf participation and intermittent other labor jobs such as roofing (as noted in the medical record) are certainly consistent with development of arthritis of his back.  

Review of the [service treatment records] from 1969-1973 were silent for back problems or treatment of back problems.  Report of Medical Examination March of 1971 was silent for back problems.  Report of Medical History of September 1971 as a NESEP Applicant was silent for back problems and Veteran reports, "I'm in good health."  Separation exam of 1/1973 was silent for back problems and Veteran again reports, "I am in good physical condition."  

Records from Dr. Hurlbut states "based upon  Veteran's history is more likely than not related to his military service..." stating he has had "problems with his wrists ever since his military service."  However, the records as noted above do not support "problems with his wrists ever since his military service."  

Records from the Physical therapist states his condition "...could have been initiated during his service in the military," without further explanation. 

Records of Thayer County Health Service note that "the patient states that his back pain started last 08/04, and has slowly worsened..." 

Records from Dr Scott Vonderfecht, MD reports "patient does suffer from chronic wrist and back pain... and reports these repeated training exercises were more likely than not a contributing factor to the pain and condition in his wrists and back today..."  No further explanation was noted.  In my opinion, this statement is not consistent with the evidence noted above. 

Thus the available evidence does not support that his wrist or back conditions are secondary to an acute injury during BASIC TRAINING (emphasis in original). 

In September 2013, the Veteran consulted a medical advice website, inquiring about the effects of the push-ups he did in service upon the body.  The answer received, from someone identified as a spine surgeon was that such exercises mostly likely caused a muscle pull or ligament sprain.  The answerer continued to explain that, "if you are holding the body weight on your wrist then it may cause stretching of the wrist joint capsule and muscle pull of forearm muscle.  If you are doing it repeatedly for a longer duration then it may cause stress fracture of the bones of the wrist joint.  Regarding the back it can cause paraspinal muscle pull.  If doing it repeatedly with hyper extension of the back, it can cause stress fracture in posterior elements of the spine as happens in athletes."  

In a November 2013 statement, the Veteran's brother corroborated the Veteran's statement that he had had pain in his back and wrists since his discharge from service, noting that the Veteran had worn a wrist brace at times and an elastic back brace when he was helping with house repair on the weekends.  

A March 2014 statement from a union representative at the Veteran's former workplace shows that upon review of the union files, the representative was unable to identify any other employees who had filled the positions the Veteran held prior to his retirement, who had carpal tunnel syndrome.  The representative thus implied that these jobs do not involve the type of activity likely to cause carpal tunnel syndrome.

In a November 2014 statement, by a physician who identified himself as having treated the Veteran since 1992, the physician cited to several medical studies which he interpreted as showing that carpal tunnel syndrome is not caused by repetitive and forceful movement of the hand and wrist, but is rather caused by entrapment of the nerves in the wrist and scar tissue related to repetitive flexion and extension in the wrist.  He then concluded, based upon these two inherently contradictory assertions that the "condition of [the Veteran's] wrists today are due to the events that occurred in basic training during military service."  

In April 2015, the Veteran submitted some internet information regarding the proportion of body weight is supported by the wrists when doing push-ups.  He did not include any argument pertaining to the significance of these print-outs, however.

While the Veteran has advanced his case with conviction and determination, the evidence simply does not support his belief that his carpal tunnel syndrome, wrist arthritis, and lumbar spine arthritis were caused by the demanding push-ups he performed during service.  It is not within the Board's jurisdiction to make findings upon the techniques used by drill sergeants in basic training, although we are relieved to read the Veteran's testimony during the RO hearing that such onerous push-ups are no longer required during basic training.  The fact that such policies have been changed in the forty-six years since the Veteran's basic training experiences does not necessarily substantiate his claim, however.  There is no information in the record showing that the Navy amended its policies due to medical evidence showing that such push-ups caused arthritis and carpal tunnel syndrome, rather there are many other reasons why the Navy may have changed this policy.  

With regard to the voluminous medical evidence of record, it is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In weighing the medical evidence, the Board gives greater probative weight to the thorough and well-explained opinion rendered by the August 2013 VA examiner.  The thoroughness of the file review and the discussion of various factors render this opinion far superior to the March 2013 physical therapist's opinion, the May 2013 physician's letter, the July 2013 surgeon's opinion, and certainly the November 2014 physician's opinion.  He appears to be the only medical professional who has presented an opinion who had recourse to the Veteran's service treatment records, which as noted, are entirely negative for complaints or findings involving the Veteran's back or wrists.  Additionally, he performed a thorough review of the private medical records, the Veteran's written assertions, and the RO hearing testimony, to inform his medical opinion.  

The VA examiner emphasized the Veteran's own statement that he did not notice wrist pain until after he began working with a screwdriver after service, but that he did not require carpal tunnel surgery until 2007 and 2010.  The examiner's conclusion that the Veteran's complaints can be correlated with his daily post-service activities is significant.  This lengthy period without treatment, post-service, also weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In fact, the evidence as to whether the Veteran experienced recurring wrist or back pain after the push-up incidents is contradictory.  He testified that although he had back, hand, and wrist pain after these incidents, which is completely reasonable, by the time he went to his next duty station approximately two weeks later, he "wasn't experiencing any trouble by then."  When asked if he experienced any back or wrist pain after the push-up incidents in basic training, he stated that he "could have," but he did not remember because it was so long ago.  He stated that he did have problems with the right wrist a few months after service, for which he sought treatment, but he also stated that he started with the phone company almost immediately after service.  

The Veteran has submitted several statements intended to cast doubt upon the examiner's conclusions.  For instance he asserts that he did not do much roofing or much golfing, or play softball with any intensity after service.  Nevertheless, he reported these activities to the examiner, and the examiner found them significant.  Furthermore, the examiner did not indicate that the amount and intensity of these activities was critical to the development of the Veteran's arthritis or carpal tunnel syndrome.  

With regard to the Veteran's carpal tunnel syndrome in particular, there is a bit of a battle of the experts, with the Veteran's physician attempting to de-link carpal tunnel syndrome from repetitive motion, although he contradicts his own attempt later in the same statement, and the union representative proffering that no one else who performed the Veteran's job ever had carpal tunnel syndrome.  Against this is the statement of the VA examiner who provided a citation to medical literature to support his conclusion that the Veteran's post-service occupation was consistent with the development of carpal tunnel syndrome.  The medical evidence which shows the Veteran's initial complaints of wrist pain occurring subsequent to 2000 is also consistent with the VA examiner's conclusion.  The statements of the Veteran and his brother that he had wrist pain shortly after service are entirely credible, but their recollections do not establish the development of carpal tunnel syndrome at that time.  

Upon careful review, the Board concludes that the Veteran's carpal tunnel syndrome was initially manifest many years after service and is not otherwise related to service or to push-ups during basic training.  In so concluding, we accord greater probative weight to the VA examiner's opinion, as it is consistent with other evidence of record, to include the absence of documented complaints or treatment indicative of carpal tunnel syndrome prior to 2005.  

With regard to arthritis of the wrists and lumbar spine, the Board concludes that no connection to service is shown for these disabilities either.  Arthritis was not shown in service or within one year of discharge from service.  The examiner's explanation that because the Veteran has chronic arthritis throughout his body, the particular arthritis in his wrists and back is less likely to be related to pushups in service than to a general age-related process is convincing.  The medical evidence showing that the Veteran's back pain had its inception in the 2000s is consistent with this conclusion as well, as is the information from the Social Security Administration to the effect that the Veteran was able to work for more than thirty years prior to retiring from his company.  

The information provided by the Veteran from the on-line physician is interesting as it supports the Veteran's theory that push-ups could conceivably cause permanent harm to the back and wrists.  In this case, however, there is no indication that the Veteran experienced a stretching of the wrist joint capsule, a muscle pull of the forearm muscles, a paraspinal muscle pull, or stress fractures in his spine.  None of his treating physicians have identified any of these elements in their descriptions of the Veteran's condition, or as support for their positive opinions submitted in support of the claim.  

In conclusion, the preponderance of the evidence is against the Veteran's claims that carpal tunnel syndrome or degenerative arthritis of his wrists and low back are related to service or to any incident therein.  The appeal is therefore denied.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left lower extremity radiculopathy claimed as due to a delay in VA medical treatment are denied.

Service connection for residuals of injury to the back is denied.

Service connection for residuals of injury to both wrists is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


